COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00206-CR


Michael Donte Dunn                        §    From the 372nd District Court

                                          §    of Tarrant County (1436656D)

v.                                        §    August 23, 2018

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. The judgment is modified to

reflect that Dunn was convicted of “attempted sexual assault.” It is ordered that

the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM